UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1555


SHARON RADFORD ADAMS,

                Plaintiff - Appellant,

          v.

CAROLYN   W.   COLVIN,   Commissioner      of   Social    Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.   Frank D. Whitney,
Chief District Judge. (2:13-cv-00019-FDW-DSC)


Submitted:   June 30, 2015                  Decided:     August 5, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Wicklund, Paul B. Eaglin, OLINSKY LAW GROUP, Syracuse,
New York, for Appellant.      Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina; Paul B. Taylor, Assistant
United States Attorney, Asheville, North Carolina; Jeanne D.
Semivan, Special Assistant United States Attorney, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sharon Radford Adams appeals the district court’s orders

denying her initial petition to proceed in forma pauperis and

upholding     the   Commissioner’s      denial    of    her    application     for

disability insurance benefits and supplemental security income.

We   have   reviewed   the     record    and   find    no     reversible   error.

Accordingly, we affirm.        Adams v. Colvin, No. 2:13-cv-00019-FDW-

DSC (W.D.N.C. Apr. 26, 2013 & May 1, 2014).                    We dispense with

oral   argument     because    the    facts    and    legal    contentions     are

adequately    presented   in    the     materials     before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2